      Case 6:21-cv-01132-JWB-GEB Document 1 Filed 05/19/21 Page 1 of 20




                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS
                                    AT WICHITA, KANSAS


DEREK A. DYRENFORTH,                                 )
                                                     )
              Plaintiff,                             )
                                                     )
v.                                                   )         Case No.
                                                     )
TRACI L. HALL,                                       )
                                                     )
            Defendant.                               )
                                                     )

                                         COMPLAINT

       COMES NOW the Plaintiff, by and through his attorney, and for his causes of action

against this defendant hereby states and alleges as follows:

I.     THE PARTIES, JURISDICTION, AND VENUE

            1.      Plaintiff Derek A. Dyrenforth is a United States citizen who was born and

                    raised in Southern California but has resided in Japan since 2015.

            2.      The incidents that are the subject of this Complaint occurred in or around the

                    cities of Oxnard, California, Las Vegas, Nevada and Derby, Kansas, as well

                    as throughout the United States and around the world via social media

                    accounts that propagated the tortious statements. Based upon information

                    and belief the seminal tortious statements were primarily published on

                    publicly accessible internet platforms, to some extent on limited access text

                    messaging and voice chat, by Defendant Traci L. Hall from her domicile in

                    Derby, Sedgwick County, Kansas.




                                                 1
Case 6:21-cv-01132-JWB-GEB Document 1 Filed 05/19/21 Page 2 of 20




    3.    The Court has subject matter jurisdiction over this action pursuant to the

          provisions of 28 U.S.C. § 1332(a) as there is complete diversity of

          citizenship and the amount in controversy is in excess of $75,000.00

          exclusive of interest and costs.

    4.    Defendant TRACI L. HALL is a resident of Derby, Sedgwick County,

          Kansas.

    5.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(1) as the

          Defendant is a resident as defined in 28 U.S.C. § 1391(c)(1) of Sedgwick

          County Kansas.

    6.    Plaintiff Derek Dyrenforth is also a video game enthusiast with a special

          interest in fighting games played over the internet. While attending high

          school in Chatsworth, a suburb of Los Angeles, Plaintiff participated in local

          video game tournaments and organized groups of fighting game enthusiasts.

          After graduating with honors from Chatsworth High School, he began

          attending video game tournaments and conventions throughout California

          and in other states.

    7.    Through friendships established during video game tournaments and

          conventions, Plaintiff met developers of video games and began offering

          them suggestions for improving their games. He also helped game

          developers organize events for promotion of video games and worked as an

          announcer/commentator at tournaments.

    8.    In early April of 2014, unknown to Plaintiff at that time, Defendant began

          contacting mutual friends by private messaging and chat on Twitter and other



                                       2
Case 6:21-cv-01132-JWB-GEB Document 1 Filed 05/19/21 Page 3 of 20




          social media platforms, claiming she had objected to a sexual encounter with

          Plaintiff on or about March 29, 2014 and he had physically forced her to

          submit to sexual intercourse. According to a text message issued by a Mr.

          Beaty on April 6, 2014 and a subsequent message from a Mr. Carrasquillo,

          neither of them believed Defendant’s claim that Plaintiff had sexually

          assaulted her. Based upon text messages issued and archived by Mr. Beaty,

          Mr. Carrasquillo and Defendant, she then began embellishing her false

          allegation of sexual assault by Plaintiff with details, but these details varied

          significantly each time she re-told the story and she was never able to

          provide a consistent and coherent account which either Mr. Beaty or Mr.

          Carrasquillo considered credible.

    9.    In text and voice chat with Mr. Beaty and Mr. Carrasquillo during early April

          of 2014, Defendant initially claimed she had clearly indicated to Plaintiff by

          words such as “No,” “Stop,” and “Don’t,” as well as by gestures and physical

          actions, that she strongly objected to a sexual encounter with him on or about

          March 29, 2014, but Plaintiff compelled her to submit to sexual intercourse

          by using physical force.

    10.   When Mr. Beaty and Mr. Carrasquillo refused to believe Defendant’s

          allegation that Plaintiff had physically forced her to submit to sexual

          intercourse, she amended her false narrative, claiming she told Plaintiff “I

          can’t,” but then said nothing further, remaining completely mute and passive

          while Plaintiff had sexual intercourse with her, because she was too




                                        3
Case 6:21-cv-01132-JWB-GEB Document 1 Filed 05/19/21 Page 4 of 20




          frightened and disoriented to speak or indicate by any gesture or body

          movement that she objected to it.

    11.   When Mr. Beaty and Mr. Carrasquillo again told Defendant, they did not

          believe her allegation that Plaintiff had forced her to have sexual intercourse

          on or about March 29, 2014, she admitted she had consented to sexual

          intercourse with Plaintiff on that date. On April 6, 2014, in a private text

          message to Mr. Beaty, which has been archived, Defendant stated she was

          initially reluctant to have sexual intercourse on or about March 29, 2014

          because she was worried it might make her miss her flight home, but then

          consented to it because “…I don’t like disappointing people.”

    12.   In private internet chat with Mr. Carrasquillo during early April of 2014,

          Defendant admitted she had multiple sexual encounters with Plaintiff, all of

          them, including the subject encounter on or about March 29, 2014,

          completely consensual.

    13.   Defendant apparently “forgot” that in April of 2014, she had admitted to Mr.

          Beaty and Mr. Carrasquillo that she had multiple sexual encounters with

          Plaintiff during her visit to California and they had all been fully consensual.

          In July 2014 She sent private messages to Mr. Beaty, re-asserting her false

          allegation that Plaintiff had sexually assaulted her on or about March 29,

          2014 and complaining that Mr. Beaty’s decision to participate in the

          tournament had left her alone with Plaintiff, thereby giving Plaintiff another

          opportunity to assault her.




                                        4
Case 6:21-cv-01132-JWB-GEB Document 1 Filed 05/19/21 Page 5 of 20




    14.   Defendant then attempted to exploit Plaintiff’s friendship of several years

          with Mr. Beaty by asking him to help her coerce Plaintiff into “confessing,”

          in Mr. Beaty’s presence, that he had somehow forced her to have sexual

          intercourse on or about March 29, 2014.

    15.   In August of 2014, Defendant attempted to exploit Plaintiff’s longstanding

          friendships with both Mr. Beaty and Mr. Carrasquillo by asking them to help

          her coerce Plaintiff into executing a written “confession” that he had

          somehow forced her to have sexual intercourse on or about March 29, 2014.

    16.   Based upon information and belief, from March of 2014 to the present,

          Defendant has never filed a formal Complaint with any law enforcement

          agency alleging that Plaintiff sexually assaulted her, nor has she filed any

          civil Complaint alleging damages from any alleged assault by Plaintiff.

    17.   Based upon information and belief, by monitoring statements on internet

          platforms dedicated to Skullgirls and other fighting games, Defendant

          identified individuals she felt would be sympathetic to her, accept her false

          allegation of sexual assault by Plaintiff and perhaps be willing to assist her

          with stalking Plaintiff and attacking Plaintiff’s reputation using the internet.

          In particular, Defendant sought to recruit individuals on Skullgirls platforms

          who proclaimed themselves “social justice” advocates and also had access to

          Mr. Zaimont. Based upon information and belief, in late 2014, Defendant

          began shaping supporters recruited from the Skullgirls community into a

          “whisper network” dedicated to the dissemination of false and defamatory

          statements regarding Plaintiff by means of private messaging and voice chat.



                                        5
Case 6:21-cv-01132-JWB-GEB Document 1 Filed 05/19/21 Page 6 of 20




          In particular, Defendant sought to utilize those members of her network with

          access to Mr. Zaimont to destroy Plaintiff’s personal and business

          relationships with him, as well as Plaintiff’s business relationships with

          Reverge Labs, Lab Zero Games, M2 and Autumn Games, which Plaintiff had

          invested years in cultivating.

    18.   In late 2014, Plaintiff accepted a position teaching English in Japan with a

          contract renewable annually and renewal of his residence visa contingent on

          renewal of his employment contract. In April of 2015, Plaintiff moved to

          Japan and has been residing in Japan since then.

    19.   During 2018-2019, based upon information and belief, by means of private

          text and voice chat messages transmitted on the internet, Defendant repeated

          her false allegation against Plaintiff to members of her “whisper network” in

          the Skullgirls gaming community, particularly those with access to Mr.

          Zaimont, requesting that they urge Mr. Zaimont to accept her allegations as

          credible and impose sanctions on Plaintiff.

    20.   In September of 2019, Defendant Traci Hall succeeded in gaining access to

          Mr. Zaimont and with hearsay corroboration from her sympathizers in the

          Skullgirls community, persuaded him to accept her false allegation Plaintiff

          had somehow forced her to have sexual intercourse on or about March 29,

          2014.

    21.   Plaintiff recognized that Defendant’s false and malicious accusation of

          sexual assault had not only ended his ten-year friendship with Mr. Zaimont

          but also his business relationship with Reverge Labs as well as his carefully



                                       6
Case 6:21-cv-01132-JWB-GEB Document 1 Filed 05/19/21 Page 7 of 20




          cultivated business relationships with Lab Zero Games, M2 and Autumn

          Games, the other corporate entities which had partnered with Reverge Labs

          in developing, marketing and distributing Skullgirls.

    22.   During his terminal e-correspondence with Mr. Zaimont in September of

          2019, Plaintiff experienced a further increase in his anxiety, sleep

          disturbance, neurological, visual, musculoskeletal and gastrointestinal

          symptoms.



    23.   Defendant then became angry and resentful toward the entire Skullgirls

          community. On or about July 1, 2020, for the first time since the subject

          sexual encounter on or about March 29, 2014, Defendant published her false

          allegation that Plaintiff had sexually assaulted her on an internet platform

          accessible to the public, in the following post on TwitLonger, which she

          titled “Why I left and resent the SGC [Skullgirls community].”

       “…I considered ShinATProof [Mr. Dyrenforth] my best friend. [On
      or about March 22, 2014] I went to visit him & J [Jeremiah Beaty]
      (another popular SG [Skullgirls ] player) out in Cali. There was
      some flirting and some fooling around. I even let them spend the
      night in my room. Having fun. My last night there Shin [Mr.
      Dyrenforth] took it too far. It was late and my flight was early the
      next morning. Not long before needing to head to the airport, he
      started trying to have sex with me. My back was to him, he kept
      touching me & saying ‘please’ & that he was lonely. I repeated, ‘I
      can’t’ & stayed still. He rolled me onto my back & started to
      undress me from the waist down. I didn’t know what to do. I
      didn’t believe what was happening. He was my friend. This
      couldn’t be happening.

      “He [Mr. Dyrenforth] had sex with me while I just laid there. I
      was in a daze after. I finally asked if he came inside me & he said
                                       7
Case 6:21-cv-01132-JWB-GEB Document 1 Filed 05/19/21 Page 8 of 20




      he meant to pull out. I got up, went to the shower & scrubbed
      myself as much as I could. I was shaking. What just happened?
      It couldn’t be – that.

      “A few days after I got home I told J [Mr. Beaty] some of what
      happened. He said I must’ve wanted it bc [because] I didn’t push
      him [Mr. Dyrenforth] off and what did I expect? I buried it &
      pretended like nothing happened, talked to both of them like
      normal. But for Evo [Evolution 2014, a major fighting game
      convention in Las Vegas] I told J [Mr. Beaty] I didn’t want to be
      alone with Shin [Mr. Dyrenforth]. I told Shin [Mr. Dyrenforth] no
      hanky panky (the three of us were sharing a room).

      “The day after I got to Vegas, I was trying to take a nap in the
      room. Shin [Mr. Dyrenforth] came in, laid behind me, and started
      touching me. I pretended to be asleep. I thought if I didn’t show
      any response, he’d stop. He didn’t. I eventually ‘woke up’ and
      pretended I didn’t know he was fondling me. When I got a free
      moment I texted J [Mr. Beaty] and said I wish he hadn’t left me
      alone. His response was I should be able to take care of myself.
      He blamed me for losing in SG [Skullgirls]. He didn’t say anything
      to me the rest of Evo & he told Shin [Mr. Dyrenforth] my feelings
      about what happened in Cali. I found this out during the SG
      [Skullgirls] creator panel when Shin [Mr. Dyrenforth] started
      texting me about it. I was losing 2 of my best friends & it was all
      my fault. If I hadn’t overreacted, if I had said ‘No’ instead of ‘I
      can’t,’ none of this would be falling apart.

      “I spent the rest of Evo pretty much alone. Shin [Mr. Dyrenforth]
      and J [Mr. Beaty] were my way to get in good with the SGC
      [Skullgirls community] and now that I wasn’t hanging with them,
      no one really bothered talking to me or inviting me anywhere. A
      couple people did, to which I can’t thank them enough for.

      “I tried telling Shin [Mr. Dyrenforth] how I felt once I got home,
      but he didn’t admit any fault. Just a ‘sorry you feel that way.’
      Both of them blocked me on everything. J [Mr. Beaty] has
      recently apologized for his handling of the situation & says he
      doesn’t think it was my fault – words I never thought I’d get.
      “Every day I think about them. Every day I deal with the

                                        8
          Case 6:21-cv-01132-JWB-GEB Document 1 Filed 05/19/21 Page 9 of 20




                     guilt/shame/regret, the ‘why didn’t I do this’ or ‘I should’ve said
                     this.’ But now I’m saying it. Shin [Mr. Dyrenforth] assaulted
                     me….”1



                 24.       In his text message issued in early July of 2020, Mr. Carrasquillo reported

                           Defendant had ultimately threatened to terminate her friendship with him and

                           Mr. Beaty unless they endorsed her false allegation that Plaintiff had “raped”

                           her on or about March 29, 2014. Mr. Carrasquillo stated, “I refused, so did B

                           [Mr. Beaty] because B [Mr. Beaty] couldn’t believe D [Plaintiff] had raped

                           her and I refused as well, because while weighing the evidence I got from the

                           three of them, it was obvious she [Defendant] was trying to manipulate us,

                           and I saw what she was doing as blackmail, which I absolutely couldn’t stand

                           for.”

                 25.       Defendant’s false public allegation, in her TwitLonger of July 1, 2020, that

                           Plaintiff had sexually assaulted her elicited an avalanche of hate messages to

                           Plaintiff from around the world. These hate messages prompted by

                           Defendant’s false allegation included threats of violence and death. Some of

                           these hate messages accused Plaintiff of being a pedophile, presumably

                           because their authors had confused Defendant’s false allegation against

                           Plaintiff with other more recent cases involving prominent individuals in the

                           fighting game community accused of sexual misconduct with underage fans.

                 26.       In addition to a steady flow of hate messages with recurrent increases

                           whenever Defendant repeats her false allegation of sexual assault by Plaintiff


1   Identification within brackets inserted by Plaintiff.

                                                            9
Case 6:21-cv-01132-JWB-GEB Document 1 Filed 05/19/21 Page 10 of 20




          on a publicly accessible internet platform, her calculated and malicious

          actions have caused severe, perhaps irreversible damage to Plaintiff’s status,

          reputation and acceptance in the internet gaming community.

    27.   During July of 2020, Plaintiff was notified by a number of prominent

          promoters of invitational fighting game tournaments, people with whom he

          had enjoyed cordial relationships for many years, that he would no longer be

          invited to participate in their tournaments, including some tournaments which

          he had actually helped to establish. These tournament promoters condemned

          Plaintiff as a “rapist” and stated that if he appeared at certain events

          uninvited he would not be permitted to participate.

    28.   During July of 2020, a number of prominent tournament level players of

          fighting games with whom Plaintiff had longstanding friendships, players

          who derive large incomes from tournament play and have many thousands of

          followers, candidly admitted that while they did not consider Defendant’s

          allegation of sexual assault remotely credible, the effect of her false

          allegation was nevertheless so “toxic” that they could not risk having the

          internet fighting game community perceive them as supporting Plaintiff, or

          even being publicly associated with Plaintiff in any way.

    29.   During early May of 2020, Plaintiff was contacted by executives from Animé

          Illuminati, a Tokyo-based video production entity which covers fighting

          game tournaments in Japan, South Korea and Singapore, providing play-by-

          play commentary and interviews with prominent players.




                                       10
Case 6:21-cv-01132-JWB-GEB Document 1 Filed 05/19/21 Page 11 of 20




    30.   The representatives of Animé Illuminati informed Plaintiff they had been

          “scouting” him for some time and wanted to use him as host and

          commentator for their coverage of “EVO 2020,” an international fighting

          game mega-tournament of unprecedented size. They stated that they wanted

          to establish a higher level of production quality than their previous programs

          and if things went well, they planned to use Plaintiff as their

          host/commentator for coverage of other gaming tournaments and conventions

          in Japan, South Korea and Singapore. They stated that for the first season,

          Plaintiff would be compensated on a per-event basis, with all expenses for

          travel, hotel and car rental covered, as well as a per diem allowance for all

          events held in locations other than Tokyo.

    31.   Animé Illuminati indicated that if the first season went well, they intended to

          offer Plaintiff a multi-year contract. They stated they were aware of

          Defendant’s allegation of sexual assault but did not consider it credible and

          felt Plaintiff’s reputation was sufficiently positive and well-established that

          Defendant’s false accusation could be ignored.

    32.   However, less than ten weeks later, after Defendant had posted her

          TwitLonger of July 1, 2020, the representatives from Animé Illuminati

          informed Plaintiff that the distributing company with which they had

          partnered to market their programming throughout Europe, Asia and North

          America was also aware of Defendant’s accusation against Plaintiff, and

          executives at the distributing company felt that even if her accusation was

          false, it was nevertheless so “toxic,” they could not risk being perceived by



                                       11
Case 6:21-cv-01132-JWB-GEB Document 1 Filed 05/19/21 Page 12 of 20




          the international community of fighting game enthusiasts as supporting

          Plaintiff or associating his name with their brand.

    33.   In October of 2020, Defendant was served by mail with a letter from

          Plaintiff’s counsel demanding that she stop making defamatory statements

          about Plaintiff and remove all such statements she had posted.




                                      12
     Case 6:21-cv-01132-JWB-GEB Document 1 Filed 05/19/21 Page 13 of 20




                                       COUNT I – DEFAMATION

       COMES NOW the plaintiff and for Count I of his Complaint against Defendant, states

and alleges the following cause of action:

            34.    Plaintiff adopts and incorporates by reference paragraphs 1 through 33 of his

                   Complaint as if fully set forth herein.

            35.    From April of 2014 to the present, Defendant has engaged in false

                   communications regarding Plaintiff with malicious intent to injure Plaintiff,

                   as more fully set forth in paragraphs 1 through 33, above.

            36.    Defendant’s false and malicious communications regarding Plaintiff have

                   been by electronic means, on the Internet and World Wide Web, beginning in

                   April of 2014 with limited access private messaging and voice chat, then, on

                   July 1, 2020, escalating to public statements readily accessible to a global

                   audience on Twitter, TwitLonger and similar “social media” platforms.

            37.    Defendant’s false internet communications regarding Plaintiff have been

                   issued with malicious intent, specifically designed to expose Plaintiff to

                   public ridicule and hatred, intended to deprive him of social acceptance, not

                   only within his chosen peer group of video game enthusiasts but also within

                   civilized society at large, in America, Japan and throughout the world.

            38.    Defendant’s false communications regarding Plaintiff were not

                   communications that were in response to investigative inquiries regarding the

                   commission of a crime.

            39.    Defendant’s false communications regarding Plaintiff were not

                   communications involving matters of legitimate public concern.

                                                13
      Case 6:21-cv-01132-JWB-GEB Document 1 Filed 05/19/21 Page 14 of 20




             40.     Defendant’s false communications regarding Plaintiff were not information

                     concerning a public official

             41.     Defendant’s false communications about Plaintiff were not regarding a

                     matter involving an employer-employee relationship.

             42.     Defendant’s false statements regarding Plaintiff have not been made in good

                     faith and are not protected by a qualified or conditional privilege. In April of

                     2014, Defendant admitted to Mr. Jeremiah Beaty and Mr. David Carrasquillo

                     that all her sexual encounters with Plaintiff, including the subject sexual

                     encounter on or about March 29, 2014, were fully consensual

             43.     As a direct and proximate result of Defendant’s false communications

                     regarding Plaintiff, he has suffered emotional distress, incurred expenses for

                     medical care of physical and psychological symptoms which have become

                     chronic and are continuing, suffered ridicule and derision, lost business

                     relationships and opportunities which he had spent years cultivating, lost

                     reputation and acceptance in his community, and suffered other such

                     damages as will be established and presented at trial, the aggregate value of

                     such damages exceeding $75,000.

    WHEREFORE, and by reason of the above and foregoing, Plaintiff prays for judgment

against this defendant in an amount in excess of $75,000.00, exclusive of interest and costs, and

for such other relief as the Court deems just and equitable, and he demands a trial by jury on all

issues so triable as a matter of right.




                                                    14
     Case 6:21-cv-01132-JWB-GEB Document 1 Filed 05/19/21 Page 15 of 20




                                   COUNT II – RIGHT TO PRIVACY

       COMES NOW the Plaintiff and for Count II of his Complaint against Defendant, states

and alleges the following cause of action:

            44.    Plaintiff adopts and incorporates by reference paragraphs 1 through 33 of his

                   Complaint, above, as if fully set forth herein.

            45.    Defendant made false and malicious statements regarding the private affairs

                   and concerns of Plaintiff in a public forum on the internet.

            46.    Defendant made false and malicious statements regarding the private affairs

                   and concerns of Plaintiff in a public forum, as set forth more fully in

                   paragraphs 1 through 33, above.

            47.    Defendant made false statements regarding the private affairs and concerns

                   of Plaintiff with the specific and malicious intent that these statements would

                   be intrusive and highly offensive to an ordinary person.

            48.    Defendant further publicized matters of a kind concerning the private life of

                   Plaintiff, in a manner intended to be highly offensive to an ordinary person,

                   as set forth more fully in Paragraphs 1 through 33, above.

            49.    Defendant further publicized matters about Plaintiff in a manner calculated to

                   place him before the public in a false light, with such false light of a kind

                   highly offensive to an ordinary person.

            50.    At no time did Plaintiff consent to such false and malicious internet

                   publications of his personal life by Defendant or any other person.

            51.    As a direct and proximate result of false communications by Defendant,

                   Plaintiff has suffered emotional distress, mental anguish, shame and



                                                15
      Case 6:21-cv-01132-JWB-GEB Document 1 Filed 05/19/21 Page 16 of 20




                     humiliation, incurred expenses for treatment of medical and psychological

                     symptoms which have become chronic and are continuing, suffered ridicule

                     and derision, lost business relationships and opportunities in the U.S. and

                     Japan which he had spent years cultivating, and suffered other such damages

                     as will be established and presented at trial, their aggregate value in excess of

                     $75,000.

    WHEREFORE, and by reason of the above and foregoing, Plaintiff prays for judgment

against this Defendant in an amount in excess of $75,000.00, exclusive of interest and costs, and

for such other relief as the Court deems just and equitable, and he demands a trial by jury on all

issues so triable as a matter of right.



                           COUNT III – OUTRAGEOUS CONDUCT CAUSING
                                 SEVERE EMOTIONAL DISTRESS

                                                   .
        COMES NOW the plaintiff and for Count III of his Complaint against Defendant, states

and alleges the following cause of action:

             52.     Plaintiff adopts and incorporates by reference paragraphs 1 through 33 of his

                     Complaint, above, as if fully set forth herein.

             53.     Defendant intentionally and recklessly disregarded Plaintiff’s rights, physical

                     and emotional health and well-being by posting untrue statements about his

                     private life on the internet, which statements she knows to be untrue and has

                     long ago admitted to others are untrue.




                                                  16
Case 6:21-cv-01132-JWB-GEB Document 1 Filed 05/19/21 Page 17 of 20




    54.   Defendant intentionally and recklessly disregarded Plaintiff’s rights, physical

          and emotional health and well-being as set forth more fully in paragraphs 1

          through 33, above.

    55.   Defendant’s conduct of posting on the internet false allegations that Plaintiff

          physically forced her to engage in sexual intercourse, which allegations she

          knows to be false and has long ago admitted to others are false, is extreme

          and outrageous.

    56.   Defendant’s malicious conduct, which has spanned more than six years and

          is continuing, has caused Plaintiff frightening physical symptoms and intense

          mental distress for which he has been compelled to seek medical care.

    57.   Plaintiff’s physical and mental distress due to Defendant’s malicious conduct

          is well documented in medical records, indisputably genuine, severe and so

          extreme that no reasonable person should be expected to endure it.

    58.   Plaintiff has endured the effects of Defendant’s malicious conduct for more

          than six years, hoping she would realize how damaging her actions are and

          stop them. However, Defendant has instead chosen to increase her efforts to

          destroy Plaintiff’s reputation and his life. Defendant’s false and malicious

          statements regarding Plaintiff constitute conduct that is outrageous in

          character and so extreme that it is beyond the bounds of decency.

    59.   Defendant’s conduct of making false and malicious statements regarding

          Plaintiff, while misrepresenting such statements as advocacy for “social

          justice” and women’s rights, is so atrocious that it is utterly intolerable in a

          civilized community.



                                       17
Case 6:21-cv-01132-JWB-GEB Document 1 Filed 05/19/21 Page 18 of 20




    60.   Defendant’s conduct in making false and malicious statements that Plaintiff

          sexually assaulted her is reckless, demonstrating depraved indifference and

          callous disregard for the dangers she has thereby created for Plaintiff, not just

          within his chosen peer group, the international community of video gaming

          enthusiasts, but also within the much larger global community of all who use

          social media platforms on the internet.

    61.   As a direct and proximate result of Defendant’s false and malicious

          statements, Plaintiff has received accusations of horrific and repugnant

          criminal sexual acts, including pedophilia, as well as threats of violence and

          death.

    62.   Defendant has published false statements of a sensitive nature regarding

          Plaintiff for the express purpose of subjecting him to ridicule, derision and

          hatred, causing him to suffer fear and emotional distress.

    63.   Defendant knew, or in the exercise of reasonable diligence and responsibility,

          should have known, that publication on the internet of false statements

          accusing Plaintiff of sexual assault would expose him to ridicule, derision

          and hatred from individuals around the world, causing him to suffer fear,

          emotional distress and physical symptoms.

    64.   At no time did the Plaintiff consent to publication of statements on the

          internet regarding his personal life, particularly false statements accusing him

          of criminal sexual assault.

    65.   As a direct and proximate result of Defendant’s false internet

          communications, Plaintiff has lost business opportunities he spent years



                                        18
      Case 6:21-cv-01132-JWB-GEB Document 1 Filed 05/19/21 Page 19 of 20




                     cultivating, been subjected to ridicule, derision and hatred, suffered

                     emotional distress, mental anguish and humiliation, incurred expenses for

                     medical treatment of mental and physical symptoms, and suffered other such

                     damages as will be established and presented at trial, their aggregate value in

                     excess of $75,000.

    WHEREFORE, and by reason of the above and foregoing, Plaintiff prays for judgment

against this defendant in an amount in excess of $75,000.00, exclusive of interest and costs, and

for such other relief as the Court deems just and equitable, and he demands a trial by jury on all

issues so triable as a matter of right.



        Respectfully submitted on this the 19th day of May, 2021.



                                               Respectfully submitted,


                                               RAY HODGE & ASSOCIATES, L.L.C.
                                               8558 W. 21st St. N., Suite 300
                                               Wichita, KS 67205
                                               Telephone: 316-269-1414
                                               hodgelaw@kansaslaw.com


                                               /s/ Ryan Hodge
                                               Ryan Hodge, KS Bar #16180
                                               Attorney for Plaintiff




                                                 19
     Case 6:21-cv-01132-JWB-GEB Document 1 Filed 05/19/21 Page 20 of 20




                                  DEMAND FOR JURY TRIAL

          COMES NOW, the Plaintiff and demands a trial by jury of his peers in this matter on all

issues relating to damages.

                                              /s/ Ryan Hodge
                                              Ryan Hodge, KS Bar #16180
                                              Attorney for Plaintiff




                            DESIGNATION FOR PLACE OF TRIAL

          COMES NOW, the Plaintiff and designates Wichita, Kansas as the place for trial in this

matter.

                                              /s/ Ryan Hodge
                                              Ryan Hodge, KS Bar #16180
                                              Attorney for Plaintiff




                                                 20
